DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 14 April 2020, which claims foreign priority to an application filed 24 April 2019.
Claims 1-10 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 14 April 2020 has been considered by the Office to the extent indicated.  


Drawings

New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings contain lines of insufficient weight, text of insufficient size and/or shading that make the drawings illegible, see Figs. 4, 6-8 and 12. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1 and 10 recite the steps of when the medical data extracted from the first facility satisfies not all pieces of the medical data to be displayed in the display region. The patent application does not provide an adequate formula or algorithm explaining how the system determines whether the data satisfies not all pieces of the medical data to be displayed.  For example, the specification, in paragraph [0057] refers to an extraction condition. The specification does not, however, disclose an adequate formula or algorithm f explaining how the satisfies not all pieces of the medical data to be displayed. Therefore, one skilled in the art of healthcare intervention, upon reading the specification, would not conclude that the inventor had possession of the claimed inventions on the day the application was filed. Claims 8 and 9 have similar issues with regard to wherein the system estimates the finding.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with 
1, 10.	dispose, in an identical screen in accordance with the finding, each display region for displaying a piece of medical data related to diagnosis of the subject (It is unclear what this refers to. What does dispose in an identical screen in accordance mean? ; 
when the medical data extracted from the first facility satisfies not all pieces of the medical data to be displayed in the display region (What does satisfies not all pieces mean? What is unsatisfied?)
7.	wherein, when a reference range of a data value used in diagnosis at the first facility and a reference range of a data value used in diagnosis at the second facility are different from each other for the lacked medical data, the processing circuitry displays information that gives notification of the reference range difference in the display region for displaying the lacked medical data. (What does this mean? It is unclear whether the reference range of a data value is the range against which the data value is compared for diagnosis or whether it is an actual value of the data value that comprises a range.)
8.	estimates the finding related to the subject based on a physical characteristic and a chief complaint of the subject, and sets one finding selected by a user from among the estimated findings (It is entirely unclear what this claim is attempting to encompass.); and
9. 	wherein the processing circuitry: estimates the finding related to the subject based on medical data of the subject managed at the first facility, and sets one finding selected by a user from among the estimated findings (It is entirely unclear what this claim is attempting to encompass.).

35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-9 are drawn to a medical information processing apparatus comprising a processing circuitry configured to: set, as a finding, an item related to diagnosis of a subject; dispose, in an identical screen in accordance with the finding, each display region for displaying a piece of medical data related to diagnosis of the subject; extract medical data of the subject to be displayed in the display region from a first facility; extract lacked medical data from a second facility other than the first facility when the medical data extracted from the first facility satisfies not all pieces of the medical data to be displayed in the display region; and display the medical data extracted from the first facility in the display region for displaying the medical data and display the lacked medical data extracted from the second facility, together with information that Claim 10 is drawn to a medical information processing method comprising: setting, as a finding, an item related to diagnosis of a subject; disposing, in an identical screen in accordance with the finding, each display region for displaying a piece of medical data related to diagnosis of the subject; extracting medical data of the subject to be displayed in the display region from a first facility; extracting lacked medical data from a second facility other than the first facility when the medical data extracted from the first facility satisfies not all pieces of the medical data to be displayed in the display region; and displaying the medical data extracted from the first facility in the display region for displaying the medical data and displaying the lacked medical data extracted from the second facility, together with information that identifies the second facility from which the extraction is made, in the display region for displaying the lacked medical data, which is within the four statutory categories (i.e., a process). 

Apart from the display step and the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when collaboratively diagnosing a patient: users would consider findings of a patient, access information and request needed information from other users that have that information, and would share accordingly. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions medical personnel sharing medical information falls under this description. In sum, the subject 

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – displaying the medical data ... The various structural elements processor (including apparatus, processing circuitry, facility) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to displaying the medical data generically provides an apply it function to the material, it does not specifically apply the treatment plan as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being obvious over Oliveria et al. (U.S. PG-Pub 2018/0350466 A1), hereinafter Oliveria, further in view of Sabol et al. (U.S. PG-Pub 2004/0122702 A1), hereinafter Sabol.

As per claims 1 and 10, Oliveria discloses a medical information processing method and apparatus comprising a processing circuitry (Oliveria, Figs. 1 and 3.) configured to: 
set, as a finding, an item related to diagnosis of a subject (Oliveria, Fig. 3 #301 and paragraph 25, were a user sets a new finding.); 
dispose, in an identical screen in accordance with the finding, each display region for displaying a piece of medical data related to diagnosis of the subject (Set finding and corresponding information are displayed in display #106, see Fig. 3 #302, Fig. 4 and paragraph 25.); 
extract medical data of the subject to be displayed in the display region from a first facility (Fig. 3 #304 and Fig. 4, patient information displayed.); 
extract lacked medical data from a second facility other than the first facility when the medical data extracted from the first facility satisfies not all pieces of the medical data to be displayed in the display region (System gathers external data related to set finding and patient information when it is available, that is, when the medical data extracted from the first facility satisfies not all pieces of the medical data to be displayed in the display region, see Fig. 3 #304 and Fig. 4 and paragraph 26. Note the medical data extracted from an external facility #406, herein clinical Fleischner guidelines. In another interpretation, the system determines whether the finding is an “incidental finding”, see Fig. 3 #303 and paragraphs 25-26, which corresponds to when the medical data extracted from the first facility satisfies not all pieces of the medical data to be displayed in the display region); and 
display the medical data extracted from the first facility in the display region for displaying the medical data and display the lacked medical data extracted from the second facility, together with information that identifies the second facility from which the extraction is made, in the display region for displaying the lacked medical data (See Fig. 4, wherein finding, relevant patient information, and extracted lacked medical data, the clinical guideline, along with the source, Fleischner, are displayed.).

Oliveria discloses external data accessed by the system, such as the Fleischner guidelines, 

However, Sabol teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to access and integrate needed data from multiple facilities (Sabol, Figs. 3 and 4 and corresponding text.) in order to provide patient treatment using all known and available sources of patient and healthcare data.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for retrieving data related to patient findings of Oliveria to include Sabol’s method to access and integrate needed data from multiple facilities (Sabol, Figs. 3 and 4 and corresponding text.) in order to arrive at a system for retrieving data related to patient findings that can provide patient treatment using all known and available sources of patient and healthcare data. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 2-6, 8 and 9, Oliveria/Sabol discloses claim 1, discussed above. Oliveria/Sabol also discloses:
2. 	wherein the processing circuitry determines whether the lacked medical data is available in medical data of the subject managed at the second facility, and when it is determined that the data is available, displays an operation element through which display of the lacked medical data is instructed in the display region for displaying the lacked medical data (System presents various selectable incidental finding elements through which selection of which results in display of the external data, see Fig. 3 #303-304, paragraphs 25-26 and 28 and Fig. 4 and paragraph 28:  “In an exemplary embodiment, the radiologist may click on the user interface 104, including the AIR Ring dashboard display of the LHPP profile, to confirm a incidental finding calculation engine 112 definition of the new finding of the lung nodule as an incidental finding, within the section of incidental findings 404. Once the lung nodule is defined as an incidental finding, the incidental finding calculation engine 112 displays, on the display 106, patient clinical information 402 relevant to the lung nodule, e.g. clinical information stating the incidental lung nodule size, patient smoking history, and patient family history of cancer, the LHPP profile, and the clinical guidelines 406 specific to the incidental lung nodule ... .)
3.	when the operation element is operated, the processing circuitry displays the lacked medical data extracted from the second facility in the display region for displaying the lacked medical data (The lacked medical data from the Fleischner guidelines are presented when the incidental finding is selected, see paragraph 28.);
4. The medical information processing apparatus according to claim 3, wherein, when the operation element is operated, the processing circuitry extracts the lacked medical data from the second facility (Medical data from external source is presented, see paragraph 28 of Oliveria.);
5. 	wherein, when it is determined that the lacked medical data is unavailable in the medical data of the subject managed at the second facility, the processing circuitry displays information that gives notification of lack of the medical data in the display region for displaying the lacked medical data (When more information is needed that is not available, the system presents follow up recommendations #408, see paragraph 28.);
6. 	wherein, when it is determined that the lacked medical data is unavailable in the medical data of the subject managed at the second facility, the processing circuitry displays an operation element through which examination related to acquisition of the lacked medical data is requested in the display region for displaying the lacked medical data (User can select the follow-up recommendations, i.e., the lacked medical data, see paragraph 26: “... the radiologist may click on the LHPP profile displayed on the in-workflow tool to confirm the follow-up recommendations generated by incidental finding calculation engine 112 on the basis of engine 112's definition of a new imaging finding as an incidental finding (IF). For example, after the radiologist identifies and labels a new finding using the in-workflow tool AIR Ring, the AIR Ring dashboard tool may create a dashboard with a LHPP profile and relevant patient clinical information to aid radiologists in confirming the follow-up recommendations generated by incidental finding calculation engine 112, where the recommendations are based on the engine's defined incidental findings.”);
8. 	wherein the processing circuitry: estimates the finding related to the subject based on a physical characteristic and a chief complaint of the subject, and sets one finding selected by a user from among the estimated findings (See Fig. 4 #402 and 406.); and
9. 	wherein the processing circuitry: estimates the finding related to the subject based on medical data of the subject managed at the first facility, and sets one finding selected by a user from among the estimated findings (Oliveria, Figs. 3 and 4.).


Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Oliveria/Sabol, further in view of Katayev et al. (U.S. PG-Pub 2014/0236491 A1), hereinafter Katayev.

As per claim 7, Oliveria/Sabol discloses claim 1, discussed above. Oliveria/Sabol also discloses a reference range of a data value used in diagnosis at the first facility and a reference range of a data value used in diagnosis at the second facility, the lacked medical data and the processing circuitry displays information that gives notification (Oliveria discloses lacked medical data and corresponding notification, such as at Fig. 4. Sabol discloses reference ranges and data from multiple facilities, see Figs. 3 and 4 and paragraph 74.).

Oliveria/Sabol fails to explicitly disclose conflicting reference ranges with an indication of a difference between the reference ranges.
 
Katayev teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to disclose conflicting reference ranges with an indication of a difference between the reference ranges in order to provide a method “for indirectly determining clinical laboratory reference intervals” (Katayev, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare 


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
24 February 2022